UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE 14A INFORMATION Consent Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 ( Amendment No. 3 ) Filed by the Registrant ¨ Filed by a Party other than the Registrant x Check the appropriate box: x Preliminary Consent Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Consent Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Scio Diamond Technology Corporation (Name of Registrant as Specified In Its Charter) ThomasP. Hartness Kristoffer Mack Paul Rapello Glen R. Bailey Marsha C. Bailey Kenneth L. Smith BernardM. McPheely James Carroll Robert M. Daisley Michael McMahon Ben Wolkowitz Craig Brown Ronnie Kobrovsky Lewis Smoak (Name of Person(s) Filing Consent Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: June[4], 2014 Dear Fellow Stockholder of Scio Diamond Technology Corporation: I am writing to you on behalf of a group of stockholders of Scio Diamond Technology Corporation (the “Company” or “Scio”).Collectively, our group currently owns more than 16% of the Company on a diluted basis.1As described in greater detail below, we are writing to request that you join our efforts to elect a new board to lead the company, and to that end, ask that you complete, sign and return the enclosed consent card ([BLUE] form) to consent your shares in furtherance of that change. Each of us, like you, invested in Scio based on the belief (perhaps based on the founders’ representations) that the Company has great assets, big opportunities for growth and a chance to create significant stockholder value.In particular, we invested based on the belief and assurance that the Company’s unique asset, its intellectual property and proprietary processes for manufacturing diamonds (“Diamond Technology”), was valuable but under-exploited.It is now almost 10 years after some of us originally invested in the Diamond Technology and Scio’s predecessor entity.Despite a promise of the ability to synthetically create flawless diamonds, the Company has failed to generate positive earnings and the Company’s enterprise value has consistently fallen. The current board of Scio (the “Board”) is comprised of five individuals—Edward Adams (chair), Robert Linares (Adams’ father-in-law), Theodore Strous, Gerald McGuire and James Korn (Messrs. McGuire and Korn were appointed as directors on May 29, as announced by Scio in its 8-K filed June 2, 2014).Both Mr.Adams and Mr.Linares have been involved with or led the Company for more than a decade while it has continuously failed to meet the projections and metrics offered to stockholders.In the last three years alone, the Company has reported net losses of more than $13 million under their leadership.Despite reporting such multi-million dollar losses, the directors have awarded themselves during the last three years alone:2 · Compensation, consulting payments and bonuses in the amount of more than $400,000. · Payments to entities affiliated with directors in the amount of more than $350,000. · Warrants and options for thousands of shares of the Company. Since 2011, and despite requests from numerous stockholders, the Board has refused to call an annual meeting of the stockholders—in violation of the Company’s Bylaws and applicable corporate laws. For this reason, I and a group of other concerned stockholders have organized for the purpose of electing a new slate of directors to lead the Company, attempt to capitalize on its Diamond Technology, and increase the value for all stockholders.To this end, attached to this Consent Statement is a stockholder consent card that we would ask that you complete, sign and return to Alliance Advisors, LLC, which is assisting us as consent solicitor,at 200 Broadacres Drive, 3rd Fl., Bloomfield, NJ 07003. By executing the consent card, you will consent your shares in favor the proposals described herein, including: (1) Our group beneficially owns an aggregate of 5,141,178 shares of Common Stock, constituting approximately 10.2% of the shares of Common Stock outstanding on an undiluted basis, calculated assuming 50,264,312 shares of Common Stock outstanding as of the date of this Consent Statement, which is the number of shares of Common Stock reported as issued and outstanding as of February 11, 2014 by Scio on its Form 10-Q filed on February 14, 2014. Our group beneficially owns, on a diluted basis, an aggregate of 8,988,678 shares of Common Stock (including warrants to purchase 3,816,250 shares of Common Stock and options to purchase 31,250 shares of Common Stock), constituting approximately 16.6% of the shares of Common Stock outstanding on a diluted basis, calculated assuming 54,111,812 shares of Common Stock outstanding as of the date of this Consent Statement, which includes 50,264,312 shares of Common Stock reported as issued and outstanding as of February 11, 2014 by Scio on its Form 10-Q filed on February 14, 2014, plus 3,847,500 shares of Common Stock, assuming the conversion of all warrants and options held by members of our group. The details of our group, including names and share ownership, can be found on our Statement on Schedule 13D filed with the Securities and Exchange Commission (the “Commission”) on November 28, 2012, Amendment No. 1 filed with the Commission on March 24, 2014, Amendment No. 2 filed with the Commission on April 14, 2014, Amendment No. 3 filed with the Commission on May 8, 2014, Amendment No. 4 filed with the Commission on May 28, 2014, and Amendment No. 5 filed with the Commission n June 3, 2014. (2) The Company’s SEC filings are the source of the net loss figures and director compensation described in this letter. 1. Electing the individuals identified on AnnexA of the accompanying Consent Statement to the Company’s Board; 2. Repealing any amendments to the Company’s Bylaws adopted by the Board without the approval of stockholders after May 13, 2010 (the date of the first public disclosure of the Bylaws); and 3. Amending and restating the Company’s Bylaws as set forth in AnnexB of the accompanying Consent Statement. In addition, we would ask that you sign and return the stockholder consent ([BLUE] form), which could summarily adopt the proposals if executed by more than 50% of stockholders. We wish to be clear that the focus of our efforts to change the leadership of the Company is limited to the current Board.We believe the Company’s Chief Executive Officer, Michael McMahon, and his management team have been as productive as possible in light of the challenges posed by the current Board.As evidence of the confidence that we have in Mr.McMahon, he is included as one of the proposed new Board members described in AnnexA of the accompanying Consent Statement. Lastly, I would like to make clear that our sole objectives in these efforts are to help the Company succeed and enhance stockholder value.During this process, the current Board will likely attempt to make any number of accusations about both me and our group in an effort to divert the focus from their failures.If our participation in this process poses any problem for the stockholders, we will gladly make any changes necessary to support the stockholders’ interests. If you have any questions regarding the enclosed stockholder consent or the efforts of our group generally, please contact Alliance Advisors, LLC, which is assisting us as consent solicitor, at their address and toll-free numbers listed below. Sincerely, BernardM. McPheely If you have any questions, require assistance in consenting your shares, or need additional copies of Save Scio’s Consent Statement, please contact: ALLIANCE ADVISORS, LLC 200 Broadacres Drive, 3rd Fl., Bloomfield, NJ 07003 Banks and Brokers Call Collect: (973) 873-7721 Stockholders Call Toll-Free: (855) 973-0096 TABLE OF CONTENTS CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS 4 QUESTIONS AND ANSWERS RELATING TO THIS CONSENT STATEMENT 5 Who is making this solicitation? 5 What are we asking you to consent to? 5 Why are we soliciting your consent? 5 Who are the Nominees? 6 In light of some of the public comments he has made, has Mr. McMahon agreed to be a Nominee and will he serve as a director of the Company if elected by written consent? 6 Who can consent to the Proposals? 7 Won’t there be an annual meeting of Stockholders later this year where we can elect directors of the Company? 7 Will my consent be valid under the Amended and Restated Bylaws announced by Scio effective April 8, 2014? 7 Will my consent be affected by, or have any effect on, the Common Stock purchase rights distributed for each share of Common Stock held by Stockholders of record on April 25, 2014? 8 When is the deadline for submitting consents? 9 How many consents must be granted in favor of each of the Proposals? 9 What should you do to consent? 9 Whom should you call if you have questions about the solicitation? 9 What does it mean if I receive more than one [BLUE] consent card at or about the same time? 9 How do I revoke a consent? 10 Who is paying for the solicitation on behalf of Save Scio? 10 PROPOSAL NO. 1:REPEAL OF ANY AMENDMENTS TO THE BYLAWS ADOPTED BY THE BOARD WITHOUT THE APPROVAL OF STOCKHOLDERS AFTER MAY 13, 2010 11 PROPOSAL NO. 2:ADOPTION OF PROPOSED AMENDED AND RESTATED BYLAWS 12 PROPOSAL NO. 3:ELECTION OF DIRECTORS 15 Arrangements between Save Scio and the Nominees 21 Compensation of the Company’s Directors 21 EXECUTIVE COMPENSATION 23 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT OF THE COMPANY 25 CERTAIN RELATIONSHIPS WITH THE COMPANY 27 VOTING SECURITIES 29 PROCEDURAL INSTRUCTIONS 29 SAVE SCIO URGES YOU TO CONSENT TO THE BYLAW REPEAL PROPOSAL. 29 SAVE SCIO URGES YOU TO CONSENT TO THE ELECTION OF ALL NOMINEES. 29 YOUR CONSENT IS IMPORTANT 29 CONSENT PROCEDURES 30 NO APPRAISAL OR DISSENTER’S RIGHTS 31 STOCKHOLDER PROPOSALS FOR 2 31 ANNEX A A-1 ANNEX B B-1 ANNEX C C-1 PRELIMINARY CONSENT STATEMENT DATED JUNE 3, 2014 SUBJECT TO COMPLETION WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY THIS SOLICITATION IS BEING MADE BY SAVE SCIO AND NOT ON BEHALF OF THE BOARD SCIO DIAMOND TECHNOLOGY CORPORATION CONSENT STATEMENT This Consent Statement and the enclosed [BLUE] consent card are being furnished to stockholders of Scio Diamond Technology Corporation, a Nevada corporation (the “Company”), by ThomasP. Hartness, Kristoffer Mack, Paul Rapello, Glen R. Bailey, Marsha C. Bailey, Kenneth L. Smith, BernardM. McPheely, James Carroll and Robert M. Daisley, in connection with the solicitation of consents from you, the holders (the “Stockholders”) of common stock, par value $0.001 per share, of the Company (“Common Stock”). A solicitation of written consents is a process that allows a company’s stockholders to act by submitting written consents to any proposed stockholder actions in lieu of voting in person or by proxy at an annual or special meeting of stockholders. Save Scio is soliciting written consents from the Stockholders to take certain actions (each, as more fully described in this Consent Statement, a “Proposal” and together, the “Proposals”) without a stockholders’ meeting, as authorized by Nevada law.Unless the context requires otherwise, we use the terms “Save Scio,” “we,” “our” or “us” throughout this Consent Statement to refer to Mr.Hartness, Mr.Mack, Mr.Rapello, Mr.Bailey, Mrs. Bailey, Mr.Smith, Mr.McPheely, Mr.Carroll and Mr.Daisley collectively. Save Scio is soliciting written consents from the Stockholders to take the following actions: 1. The repeal of any amendments to the Bylaws of the Company (the “Bylaws”) adopted by the Board of Directors of the Company (the “Board”) without the approval of Stockholders after May 13, 2010 (the date of the first public disclosure of the Bylaws); 2. The amendment and restatement of the Bylaws, as set forth in AnnexB of this Consent Statement (the “Proposed Amended and Restated Bylaws”); and 3. The election of Ben Wolkowitz, Kristoffer Mack, BernardM. McPheely, Craig Brown, Ronnie Kobrovsky, Lewis Smoak and Michael McMahon (each a “Nominee” and collectively, the “Nominees”) to fill the vacancies resulting from the increase in the size of the Board resulting from the adoption of Proposal No.2, if adopted, and to serve as directors on the Board until the 2015 annual meeting of Stockholders or until their respective successors are duly elected and qualified. Save Scio recommends that you consent your shares as follows: 1. CONSENT to the repeal of any amendments to the Bylaws adopted by the Board without the approval of Stockholders after May 13, 2010; 2. CONSENT to the adoption of the Proposed Amended and Restated Bylaws; and 3. CONSENT to the election of the Nominees to fill the vacancies resulting from the increase in the size of the Board, and to serve as directors on the Board until the 2015 annual meeting of Stockholders or until their respective successors are duly elected and qualified. We are soliciting consents because we believe that our Nominees would contribute significantly to the Board and provide important guidance to senior management. After study and analysis, we believe that the Company has consistently underperformed as a result of factors including, but not limited to, poor oversight by the current Board. As a result, we have identified, and are submitting for election by written consent, a slate of seven highly qualified Nominees to join the Board. We believe that our Nominees possess the expertise, experience and commitment needed to maximize stockholder value. Each of our Nominees was selected after careful deliberation for what we believe to be his ability to improve Company performance and work constructively with the management team. We believe our Nominees will, consistent with the best interests of the Company, work diligently to deliver value to all Stockholders. We urge all Stockholders to support us in this effort by consenting to the election of our Nominees. The effectiveness of each of the Proposals requires the affirmative consent of the holders of record of a majority of the Common Stock outstanding as of the date the first executed consent is delivered to the Company. Proposals No.1 and No. 2 could be effective without further action when we deliver to the Company such requisite number of consents (see the section titled “Questions and Answers Relating to this Consent Statement”).Proposal No.3 is subject to, or is conditioned upon, the effectiveness of Proposal No.2. Save Scio believes that the bylaw amendments purported to be adopted by the Company on April 14, 2014 which, among other things, eliminate the ability of stockholders to act by written consent in lieu of a meeting without advance approval by the Board, are illegal and invalid under Nevada law (see the section titled “Questions and Answers Relating to this Consent Statement”).In the event this is determined to be the case, for the Proposals to be effective, properly completed and unrevoked written consents representing more than 50% of the issued and outstanding shares of Common Stock must be delivered to the Company. Save Scio expects to receive consents dated as early as June [4, 2014. Consequently, Save Scio expects that it will deliver all properly completed and unrevoked written consents to the Proposals from Stockholders as soon as June [16], 2014. Nevertheless, we intend to set [July 31], 2014 as the goal for submission of written consents. Effectively, this means that you have until [July 31], 2014 to consent to the Proposals. WE URGE YOU TO ACT PROMPTLY TO ENSURE THAT YOUR CONSENT WILL COUNT. Save Scio reserves the right to submit to the Company consents at any time. See the section titled “Consent Procedures” for additional information regarding such procedures. This Consent Statement is dated June [4], 2014, and this Consent Statement and the accompanying [BLUE] consent card are first being sent or given to the Stockholders on or about June [4], 2014. PLEASE MARK, SIGN, DATE AND RETURN THE ENCLOSED [BLUE] CONSENT CARD TODAY. SAVE SCIO URGES YOU TO MARK THE [BLUE] CONSENT CARD (1) “CONSENT” TO SAVE SCIO’S PROPOSAL TO REPEAL ANY AMENDMENTS TO THE BYLAWS ADOPTED BY THE BOARD WITHOUT THE APPROVAL OF STOCKHOLDERS AFTER MAY 13, 2010, (2) “CONSENT” TO SAVE SCIO’S PROPOSAL TO ADOPT THE PROPOSED AMENDED AND RESTATED BYLAWS, AND (3) “CONSENT” TO THE ELECTION OF EACH OF THE NOMINEES AS DIRECTORS. We urge you not to revoke your consent by signing any consent revocation card sent to you by the Company or otherwise, even as a sign of protest. According to the Company’s public filings, there were 50,264,312 shares of Common Stock outstanding as of February11, 2014. The Stockholders are entitled to one vote per share of Common Stock. The Company has principal executive offices located at 411 University Ridge, Suite D, Greenville, SC 29601. This Consent Statement is neither a request for the tender of, nor an offer with respect to, shares of Common Stock and does not convey record or beneficial ownership of shares of Common Stock to Save Scio. IMPORTANT PLEASE READ THIS CAREFULLY If your shares of Common Stock are registered in your own name, please submit your consent to us today by following the instructions on the [BLUE] consent card. If you hold your shares in “street” name with a bank, broker firm, dealer, trust company or other nominee, only they can exercise your right to consent with respect to your shares of Common Stock and only upon receipt of your specific instructions. Accordingly, it is critical that you promptly give instructions to consent to the Proposals to your bank, broker firm, dealer, trust company or other nominee. Please follow the instructions to consent provided on the enclosed [BLUE] consent card. If your bank, broker firm, dealer, trust company or other nominee provides for consent instructions to be delivered to them by telephone or Internet, instructions will be included with the enclosed [BLUE] consent card.Save Scio urges you to confirm in writing your instructions to the person responsible for your account and provide a copy of those instructions to Save Scio c/oAlliance Advisors, LLC, which is assisting us as consent solicitor, at 200 Broadacres Drive, 3rd Fl., Bloomfield, NJ 07003, so that Save Scio will be aware of all instructions given and can attempt to ensure that such instructions are followed. Execution and delivery of a consent by a record holder of shares of Common Stock will be presumed to be a consent with respect to all shares held by such record holder unless the consent specifies otherwise. 2 Only holders of record of shares of Common Stock as of the close of business on the date the first executed consent is delivered to the Company will be entitled to consent to the Proposals. If you are a stockholder of record as of the close of business on that date, you will retain your right to consent even if you sell your shares of Common Stock after that date. IF YOU TAKE NO ACTION, YOU WILL IN EFFECT BE REJECTING THE PROPOSALS.ABSTENTIONS AND FAILURES TO CONSENT WILL HAVE THE SAME EFFECT AS WITHHOLDING CONSENT. If you have any questions about executing or delivering your [BLUE] consent card or require assistance, please contact: ALLIANCE ADVISORS, LLC 200 Broadacres Drive, 3rd Fl., Bloomfield, NJ 07003 Banks and Brokers Call Collect: (973) 873-7721 Stockholders Call Toll-Free: (855) 973-0096 3 CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS This Consent Statement contains forward-looking statements within the meaning of the federal securities laws. Statements that are not historical facts, including statements about our beliefs and expectations and the beliefs and expectations of analysts and others, are forward-looking statements. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “potential,” or “continue,” the negative of these terms or other comparable terminology. These statements include, among others, our statements regarding the Company’s business outlook, anticipated financial and operating results, business strategy and means to implement the strategy, objectives, likelihood of success in implementing its strategy and achieving its objectives, and market valuations of the Company’s Common Stock. Forward-looking statements are only predictions and are not guarantees of performance. These statements are based on our beliefs and assumptions (or those of others, as the case may be), which in turn are based on currently available information. Important assumptions relating to the forward-looking statements include, among others, assumptions regarding the likelihood of the market to value the Company at levels reflecting multiples at which companies deemed comparable to the Company are valued. These assumptions could prove inaccurate, and forward-looking statements also involve risks and uncertainties. Accordingly, actual outcomes could differ materially from those contained in any forward-looking statement. Many of these factors are beyond our ability to control or predict. We believe these forward-looking statements are reasonable; however, you should not place undue reliance on any forward-looking statements, which are based on our current assumptions and expectations. You should recognize these statements for what they are and not rely on them as facts. Further, forward-looking statements speak only as of the date they are made, and, except to the extent required by law, we undertake no obligation to update publicly any of them in light of new information or future events. 4 QUESTIONS AND ANSWERS RELATING TO THIS CONSENT STATEMENT The following are some of the questions you may have as a Stockholder, as well as the answers to those questions. The following is not a substitute for the information contained elsewhere in this Consent Statement, and the information contained below is qualified in its entirety by the more detailed descriptions and explanations contained elsewhere in this Consent Statement. We urge you to read this Consent Statement carefully and in its entirety. Who is making this solicitation? Save Scio’s members are ThomasP. Hartness, Kristoffer Mack, Paul Rapello, Glen R. Bailey, Marsha C. Bailey, Kenneth L. Smith, BernardM. McPheely, James Carroll and Robert M. Daisley. For information regarding persons who are participating in the solicitation of written consents, and potential interests in the matters described in this Consent Statement, please see AnnexA of this Consent Statement. What are we asking you to consent to? We are asking you to consent to the following actions on the [BLUE] consent card: 1. CONSENT to the repeal of any amendments to the Bylaws adopted by the Board without the approval of Stockholders after May 13, 2010 (the “Bylaw Repeal Proposal”); 2. CONSENT to the adoption of the Proposed Amended and Restated Bylaws (the “Bylaw Adoption Proposal”); and 3. CONSENT to the election of the Nominees to fill the vacancies resulting from the increase in the size of the Board pursuant to Proposal No.2, if enacted, and to serve as directors on the Board until the 2015 annual meeting of Stockholders or until their respective successors are duly elected and qualified. Please see the sections titled “Proposal No.1: Repeal of Any Amendments to the Bylaws Adopted by the Board Without the Approval of Stockholders after May 13, 2010”, “Proposal No.2: Adoption of Proposed Amended and Restated Bylaws” and “Proposal No.3: Election of Directors” for a more complete description. Why are we soliciting your consent? After study and analysis, we believe that the Company has consistently underperformed as a result of factors including, but not limited to, poor oversight by the current Board. As announced by the Company in its 8-K filed with the Commission on June 2, 2014, the Board appointed two new directors, Gerald McGuire and James Korn to the Board on May 29, 2014.Pursuant toArticle II, Section 1(c) of the Bylaws, the Board may appoint additional directors, but only between successive annual meetings of the Stockholders.The Board has not convened an annual meeting of the Stockholders since the Company, formerly known as “Krossbow Holding Corporation”, acquired the assets of a corporation with the name “Scio Diamond Technology Corporation” (the name of which was assumed by the Company) on August 5, 2011.None of the current directors of the Company have been nominated by the Board for election by the Stockholders at an annual or special meeting of the Stockholders or for election by written consent in lieu of a meeting of the Stockholders.As a result, we have identified, and are submitting for election by Stockholder consent, a slate of seven highly qualified Nominees to join the Board. We believe that our proposed Nominees possess the expertise, experience and commitment needed to maximize Stockholder value. Each of our Nominees was selected after careful deliberation for what we believe to be his ability to improve Company performance, and work constructively with the management team. We believe our Nominees will, consistent with the best interests of the Company, work diligently to deliver value to all Stockholders. The proposals to repeal any amendments to the Bylaws adopted by the Board without the approval of Stockholders after May 13, 2010 and to adopt the Proposed Amended and Restated Bylaws of the Company are intended primarily to facilitate the election of the Nominees by increasing the size of the Board to 12, but are also intended to improve corporate governance by allowing more directors with different perspectives and management philosophies on the Board, and by instituting bylaws which are more appropriate for a publicly reporting Nevada corporation.For example, the Proposed Amended and Restated Bylaws eliminate the Board’s ability to fix the quorum for its meetings at less than a majority of the directors.The Proposed Amended and Restated Bylaws also increase stockholder protection by preserving the stockholders’ right to act by written consent in lieu of a meeting.The Proposed Amended and Restated Bylaws will also improve corporate functioning by clarifying the duties of the Company’s officers.For a more detailed description of the changes which would be made by the adoption of the Proposed Amended and Restated Bylaws, see the section titled “Proposal No. 2: Adoption of Proposed Amended and Restated Bylaws”. The proposal to repeal any amendments to the Bylaws adopted by the Board without the approval of Stockholders after May 13, 2010, if effected, could have the effect of repealing a bylaw amendment that is not inconsistent with or disadvantageous to the election of the Nominees or other Proposals presented in this Consent Statement. We urge all Stockholders to support us in this effort by “CONSENTING” to the repeal of any amendments to the Bylaws adopted by the Board without the approval of Stockholders after May 13, 2010, “CONSENTING” to 5 the adoption of the Proposed Amended and Restated Bylaws and “CONSENTING” to the election of our Nominees. Who are the Nominees? We are proposing that Ben Wolkowitz, Kristoffer Mack, BernardM. McPheely, Craig Brown, Ronnie Kobrovsky, Lewis Smoak and Michael McMahon be elected as directors of the Company to serve on the Board until the 2015 annual meeting of Stockholders or until their respective successors are duly elected and qualified.Information with respect to the Nominees, and potential interests of the Nominees in the matters described in this Consent Statement, are included in the section titled “Proposal No.3: Election of Directors” and AnnexA of this Consent Statement. The Board currently consists of three directors, the candidates for which will stand for election or re-election at thenext annual meeting of Stockholders, which the Company has announced may be held in its fiscal 3rd quarter of this year (the “2014 Annual Meeting”). Save Scio, and the other participants hereunder, through this Consent Statement, are soliciting consents to elect the Nominees to serve as directors on the Board to fill vacancies created by the increase in the size of the Board to 10, pursuant to Proposal No.2, if enacted by Stockholder consent.The Nominees are not running in opposition to the Company’s nominations for directors, if any, at the 2014 Annual Meeting, and at present it is not the intent of Save Scio to remove any of the incumbent members of the Board. If elected, the Nominees would be a majority of the directors and would alone be able to adopt resolutions or otherwise cause the Board to act. Save Scio, and the other participants hereunder, expect the Nominees to be able to actively engage other members of the Board in full discussion of the issues facing the Company and resolve them together. By utilizing their respective experiences and working constructively with other Board members and management, Save Scio believes the Nominees can effect positive change at the Company. Save Scio has determined that Messrs. Wolkowitz, Mack, Brown, McPheely, Kobrovsky and Smoak are “independent” directors, based upon the independence criteria set forth in the corporate governance listing standards of The NASDAQ Stock Market, the exchange that Save Scio selected in order to determine whether the Nominees meet the independence criteria of a national securities exchange, as required by Item 407(a) of Regulation S-K (“Regulation S-K”).Mr. McMahon is not considered to be independent under those standards. To Save Scio’s knowledge the Company has no standing audit, compensation or nominating committees, and accordingly the full Board fulfills the functions that would otherwise be filled by such committees.As announced by the Company in a press release filed as an exhibit to a Form 8-K filed with the Commission on April 29, 2014, the Board announced the completions of Committee Charters for the Board’s Audit, Compensation, Nominating and Corporate Governance Committees.As of the date of this Consent Statement, the Board has not announced the appointment of any members of these committees.Messrs. Wolkowitz, Mack, Brown, McPheely, Kobrovsky and Smoak meet the independence criteria applicable to members of such committees as set forth in the corporate governance listing standards of The NASDAQ Stock Market.Mr. McMahon does not meet those criteria. In light of some of the public comments he has made, has Mr. McMahon agreed to be a Nominee and will he serve as a director of the Company if elected by written consent? Yes.Mr. McMahon has publicly stated in a press release attached to the Company’s soliciting materials filed on April 22, 2014, among other things, that: · he does not “have any plans on working with” Save Scio; · he does “not otherwise support [Save Scio’s] proposals in any manner;” · “the proposals and maneuvers” [like that of Save Scio] “are detrimental to all of [the Company’s] shareholders;” · “the management team of Scio has and will continue to support and execute the actions of the Board;” and · “in [his] judgment, during [his] tenure as CEO, the Board’s actions have intended to enhance and protect shareholder value.” Notwithstanding these statements, Mr. McMahon has confirmed to Save Scio that he has consented and will continue to consent to being named as a Nominee in this Consent Statement and, if elected, to serving as a director of the Company. In connection with its review of Save Scio’s preliminary consent statement on Schedule 14A filed with the U.S. Securities and Exchange Commission (the “Commission”) on April 14, 2014, the staff of the Commission requested a written statement by each member of Save Scio and the Nominees, including Mr. McMahon, acknowledging that: 6 · that person is responsible for the adequacy and accuracy of the disclosure in Save Scio’s filings; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to Save Scio’s filings; and · that person may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Save Scio notified Mr. McMahon of the Commission’s request. As of the date of this Consent Statement Mr. McMahon has not provided such a written statement to the Commission. Who can consent to the Proposals? Pursuant to Nevada law, if you are a record owner of shares of Common Stock as of the first date on which any Stockholder delivers to the Company a consent signed by a Stockholder, you have the right to consent to the Proposals. You also have the right to consent to the Proposals with respect to any shares of Common Stock of which you are the beneficial owner as of as of the first date on which any Stockholder delivers to the Company a consent signed by the Stockholder, but which are registered in the name of a bank, broker firm, dealer, trust company or other nominee. Please see the section titled “Consent Procedures” for details regarding how to instruct your bank, broker firm, dealer, trust company or other nominee to consent to the Proposals. Won’t there be an annual meeting of Stockholders later this year where we can elect directors of the Company? As announced by the Company in a press release filed as an exhibit to a Form 8-K filed with the Commission on April 29, 2014, the Board “has set a tentative schedule for a stockholders’ meeting during the Company’s fiscal 3rd quarter.”The Company has not had an annual meeting since March 2011 in violation of Nevada law and the Bylaws, which require the Company to hold annual Stockholders' meetings.Because the Board has only tentatively scheduled a stockholders meeting during the Company’s fiscal 3rd quarter, and no definitive date has been set, it is possible that a stockholders meeting may not be held during the Company’s fiscal 3rdquarter.Save Scio is soliciting consents pursuant to this Consent Statement because we believe a director election by written consent in lieu of a meeting is necessary at this time in order to capitalize on the Company’s technology and increase the value for all Stockholders.Save Scio believes that, given the Company’s dramatic decrease in stock price in the last two years and historical operating losses, it is imperative to enact the corporate governance reforms proposed in Proposal Nos. 1, 2 and 3 as soon as possible rather than waiting until the Company’s fiscal 3rd quarter. Will my consent be valid under the Amended and Restated Bylaws announced by Scio effective April 8, 2014? As announced by the Company in a press release filed as an exhibit to a Form 8-K filed with the Commission on April 15, 2014, the Board purported to amend and restate the Bylaws to, among other things, prohibit Stockholder action by written consent, except in instances approved in advance by the Board. Save Scio has objected to this action by the Board as being inconsistent with Nevada law and the right of Stockholders to take action by a majority of outstanding shares held, and has requested that the Board approve Stockholder Action by written consent to enact our Proposals, however as of the date of this Consent Statement the Board has not replied to our request.It is possible the Board may deny our request with respect to one or more of our Proposals, in which case Stockholder Action by written consent with respect to those Proposals which the Board denies the ability to enact by written consent will not be permitted under the express language of the Bylaws as amended by the amendments announced by Scio on April 15, 2014 (the “Amended and Restated Bylaws”), and any consents so granted may be invalid. Save Scio maintains that some or all of the Amended and Restated Bylaws, including the provisions eliminating the ability of Stockholders to act by written consent in lieu of a meeting, except in instances approved in advance by the Board, were illegally enacted and violate Nevada law, and are therefore unenforceable. Save Scio alleges that the Amended and Restated Bylaws violate the express provisions of Nevada corporation statutes, and also constitute an unreasonable and disproportionate response to Save Scio’s efforts to reform Scio’s corporate governance practices.At present Save Scio intends to challenge in a court of law the validity of Amended and Restated Bylaws which it believes were illegally adopted by Scio.If Save Scio is able to obtain injunctive relief from a court, and the provision of the Amended and Restated Bylaws limiting the ability of Stockholders to act by written consent is repealed, your consent, if granted pursuant to this Consent Statement, will be valid and enact the Proposals by 7 written consent in accordance with the Bylaws and Nevada law if the approval requirements set forth in this Consent Statement are reached. Although it is Save Scio’s current intention to seek injunctive relief to permit Stockholder action by written consent, Save Scio may decline to pursue such injunctive relief. In addition, it is also possible, although we cannot say to what degree of probability, that a court may deny any injunctive relief. In either case, unless the provision of the Amended and Restated Bylaws eliminating the ability of Stockholders to act by written consent in lieu of a meeting, except in instances approved in advance by the Board is repealed by the Board or otherwise determined to be invalid, any consents granted pursuant to this Consent Statement may be invalid if the Board denies our request for advance approval to act by written consent. Will my consent be affected by, or have any effect on, the Common Stock purchase rights distributed for each share of Common Stock held by Stockholders of record on April25, 2014? No.The Company announced in a press release filed as an exhibit to a Form 8-K filed with the Commission on April 16, 2014 that it adopted a shareholder rights plan (the “Shareholder Rights Plan”), which is scheduled to expire on April15, 2017. This type of shareholder rights plan is sometimes referred to as a “poison pill.”Under the Shareholder Rights Plan, one common stock purchase right will be distributed for each share of Common Stock held by Stockholders of record on April25, 2014.Subject to certain exceptions, the rights will be exercisable if a person or group acquires 17% or more of the Company’s Common Stock (including the number of shares that are synthetically owned pursuant to derivative transactions or ownership of derivative securities) or announces a tender offer for 17% or more of the Common Stock.Under certain circumstances, each right will entitle stockholders to buy one share of common stock of the Company at an exercise price of $1.20.The Board will be entitled to redeem the rights at $0.001 per right at any time before a person or group has acquired 17% or more of the outstanding common stock.The rights will expire on April 15, 2017, subject to the Company’s right to extend such date, unless earlier redeemed or exchanged by the Company or terminated. Subject to limited exceptions, if a person or group acquires 17% or more of the outstanding Common Stock or announces a tender offer for 17% or more of the Common Stock (we refer to such a person or group as an “acquiring person”), each right will entitle the right holder to purchase, at the right’s then-current exercise price, a number of shares of Common Stock having a market value at that time of twice the right’s exercise price.Rights held by the acquiring person will become void and will not be exercisable.If the Company is acquired in a merger or other business combination transaction that has not been approved by the Board after the rights become exercisable, each right will entitle its holder to purchase, at the right’s then-current exercise price, a number of shares of the acquiring company’s common stock having a market value at that time of twice the right’s exercise price. Save Scio does not intend to acquire 17% or more of the outstanding Common Stock or announce a tender offer for 17% or more of the Common Stock while the plan is effective.In addition, under the terms of the plan, the execution of consents pursuant to this Consent Statement does not constitute an acquisition by Save Scio or any other person such as to trigger the ability to purchase Common Stock at a discount as described above.As a result, the solicitation of consents and the grant of consents pursuant to this Consent Statement will have no effect on the rights of Stockholders under the plan. When is the deadline for submitting consents? Under Nevada law and the Bylaws there is no deadline for submitting consents. Nevertheless, we intend to set[July 31], 2014, as the goal for submission of written consents. Regardless of when consents are submitted, we will submit all consents we have received to the Company prior to or immediately upon receiving consents representing more than 50% of the issued and outstanding Common Stock consenting in the affirmative on Proposal Nos. 1 and 2. WE URGE YOU TO ACT PROMPTLY TO ENSURE THAT YOUR CONSENT WILL COUNT. Save Scio reserves the right to submit to the Company consents at any time. See the section titled “Consent Procedures” for additional information regarding such procedures. How many consents must be granted in favor of each of the Proposals? Assuming the provisions in the Amended and Restated Bylaws eliminating the ability of Stockholders to act by written consent without the Board’s advance approval are repealed or otherwise found to be invalid or the Board grants our request to act by written consent, each of the Bylaw Repeal Proposal, the Bylaw Adoption Proposal and the election of each Nominee to the Board would be adopted and become effective when properly completed, 8 unrevoked consents are signed by the holders of a majority of the shares of Common Stock entitled to consent to such matters and the consents are delivered to the Company. According to the Company’s Form 10-Q filed with theCommission on February14, 2014, there were 50,264,312 shares of Common Stock outstanding as of February11, 2014. Assuming that the number of outstanding shares of Common Stock remains 50,264,312, the consent of stockholders holding at least 25,132,157 shares of Common Stock would be necessary to enact each of the Bylaw Repeal Proposal, the Bylaw Adoption Proposal and the election of each Nominee to the Board. IF YOU TAKE NO ACTION, YOU WILL IN EFFECT BE REJECTING THE PROPOSALS. ABSTENTIONS AND FAILURES TO CONSENT WILL HAVE THE SAME EFFECT AS WITHHOLDING CONSENT. What should you do to consent? If your shares of Common Stock are registered in your own name, please submit your consent to us by completing, signing, dating and returning the enclosed [BLUE] consent card in the postage-paid envelope provided. If you hold your shares in “street” name with a bank, broker firm, dealer, trust company or other nominee, only they can exercise your right to consent with respect to your shares of Common Stock and only upon receipt of your specific instructions. Accordingly, it is critical that you promptly give instructions to consent to the Proposals to your bank, broker firm, dealer, trust company or other nominee. Please follow the instructions to consent provided on the enclosed [BLUE] consent card.Save Scio urges you to confirm in writing your instructions to the person responsible for your account and provide a copy of those instructions to Save Scio by mail c/oAlliance Advisors, LLC, which is assisting us as consent solicitor, at their address and toll-free numbers listed below, so that Save Scio will be aware of all instructions given and can attempt to ensure that such instructions are followed. ALLIANCE ADVISORS, LLC 200 Broadacres Drive, 3rd Fl., Bloomfield, NJ 07003 Banks and Brokers Call Collect: (973) 873-7721 Stockholders Call Toll-Free: (855) 973-0076 Whom should you call if you have questions about the solicitation? Please call Alliance Advisors, LLC, which is assisting us as consent solicitor, at their address and toll-free numbers listed above. What does it mean if I receive more than one [BLUE] consent card at or about the same time? It generally means you hold shares registered in more than one account. In order to vote all of your shares, please complete, sign, date and return each [BLUE] consent card you receive. How do I revoke a consent? An executed consent card may be revoked at any time by marking, dating, signing and delivering a written revocation before the time that the action authorized by the executed consent becomes effective. Revocations may only be made by the record holder that granted such consent. A revocation may be in any written form validly signed by the record holder as long as it clearly states that the consent previously given is no longer effective. The delivery of a subsequently dated consent card that is properly completed will constitute a revocation of any earlier consent. The revocation may be delivered either to Save Scio, or to the principal executive offices of the Company. Although a revocation is effective if delivered to the Company, Save Scio requests that either the original or photostatic copies of all revocations of consents be mailed or delivered to Save Scio c/oAlliance Advisors, LLC, which is assisting us as consent solicitor, at200 Broadacres Drive, 3rd Fl., Bloomfield, NJ 07003, so that Save Scio will be aware of all revocations and can more accurately determine if and when sufficient unrevoked consents to the actions described in this Consent Statement have been received. PLEASE DO NOT RETURN ANY [WHITE OR OTHER COLOR] CONSENT CARD YOU MAY RECEIVE FROM THE COMPANY OR OTHERWISE GRANT A CONSENT FOR YOUR SHARES OF COMMON STOCK, EVEN AS A SIGN OF PROTEST. Who is paying for the solicitation on behalf of Save Scio? Save Scio will bear all costs of the solicitation of consents on behalf of Save Scio and the other participants described onAnnexA. Pursuant to a Group Voting Agreement, dated as of April 14, 2014, by and among the members of Save Scio, Mr.McPheely is directly responsible for bearing the costs of the solicitation of consents on behalf of Save Scio and the other participants described on AnnexA, and is entitled to reimbursement of such costs 9 by the other members of Save Scio. Article II, Section 12 of the Proposed Amended and Restated Bylaws provides for the reimbursement of reasonable expenses incurred in connection with nominating one or more candidates in a contested election of directors to the Board, including, without limitation, printing, mailing, legal, solicitation, travel, advertising and public relations expenses, so long as (a) one or more candidates nominated by the nominator are elected to the Board, (b) Stockholders are not permitted to cumulate their votes for directors, (c) the election occurred concurrent with or after the bylaw’s adoption, and (d) doing so would not cause the directors to violate their fiduciary duties to the Company. The amount paid to a nominating Stockholder under this bylaw in respect of a contested election cannot exceed the amount expended by the Company in connection with the election. Save Scio estimates the total amount to be spent in furtherance of or in connection with the solicitation of security holders of the Company to be approximately $200,000.Save Scio’s aggregate expenditures to date in furtherance of or in connection with the solicitation of security holders of the Company are less than $111,000. If all (or some of) the Nominees are elected, Save Scio intends to seek reimbursement of those costs from the Company, subject to any restrictions based on applicable law or in the Company’s Articles of Incorporation or Bylaws.Save Scio does not currently intend to submit the reimbursement of the costs of its solicitation efforts to a vote of the Stockholders for approval. Save Scio has retainedAlliance Advisors, LLC to act as an advisor in connection with this consent solicitation. In connection with its retention by Save Scio,Alliance Advisors, LLC has agreed to provide consulting and analytical services and solicitation services with respect to banks, brokers, institutional investors and individual Stockholders. Save Scio has agreed to payAlliance Advisors, LLC a fee for its services estimated to be not more than $25,000 and to reimburseAlliance Advisors, LLC for its reasonable out-of-pocket expenses. Save Scio also has agreed to indemnifyAlliance Advisors, LLC against certain liabilities and expenses in connection with this consent solicitation, including liabilities under the federal securities laws. Approximately25 employees ofAlliance Advisors, LLC will engage in the solicitation. Proxies may be solicited by mail, advertisement, telephone, facsimile or in person. Solicitations may also be made by persons affiliated with Save Scio. However, no such person will receive additional compensation for such solicitation other than Alliance Advisors, LLC. 10 PROPOSAL NO.1:REPEAL OF ANY AMENDMENTS TO THE BYLAWS ADOPTED BY THE BOARD WITHOUT THE APPROVAL OF STOCKHOLDERS AFTER MAY 13, 2010 Save Scio has proposed to repeal any amendments to the Bylaws adopted by the Board without the approval of Stockholders after May 13, 2010 (the date of the first public disclosure of the Bylaws). This Proposal could have the effect of repealing a bylaw amendment that is not inconsistent with or disadvantageous to the election of the Nominees or other proposals presented in this Consent Statement.The text of the proposed resolution is below: RESOLVED, that the Bylaws are hereby amended to repeal any amendments thereto adopted by the Board without Stockholder approval after May 13, 2010 and prior to or concurrently with the effectiveness of this Resolution. WE STRONGLY URGE YOU TO “CONSENT” TO AND USE THE [BLUE] CONSENT CARD TO AUTHORIZE THE RESOLUTION TO REPEAL ANY AMENDMENTS TO THE BYLAWS ADOPTED BY THE BOARD WITHOUT THE APPROVAL OF STOCKHOLDERS AFTER MAY 13, 2010. 11 PROPOSAL NO.2:ADOPTION OF PROPOSED AMENDED AND RESTATED BYLAWS Save Scio has proposed, pursuant to Article X, Section 2 of the Bylaws (or Article IX, Section 2 of the Amended and Restated Bylaws, as applicable), to amend and restate the Bylaws as set forth in AnnexB to this Consent Statement. Save Scio believes that it is in the best interests of the Company and its Stockholders that the Proposed Amended and Restated Bylaws be adopted to permit the Nominees to exercise their rights as directors if and when elected. Regardless of whether the Nominees are elected to the Board, Save Scio believes that the Amended and Restated Bylaws improve the corporate governance of the Company by providing bylaws more appropriate for a publicly reporting company.For example, the Proposed Amended and Restated Bylaws eliminate the Board’s ability to fix the quorum for its meetings at less than a majority of the directors.The Amended and Restated Bylaws also increase Stockholder protection by preserving the Stockholders’ right to act by written consent in lieu of a meeting.The Amended and Restated Bylaws will also improve corporate functioning by clarifying the duties of the Company’s officers. Article VII, Section 1 of the Proposed Amended and Restated Bylaws also includes a provision which prevents the further amendment of the Bylaws unless such amendments are adopted by the Stockholders, by the Board when such power is conferred upon the Board by the Company’s Articles of Incorporation or at any special meeting of the Stockholders or the Board if notice of such alteration, amendment, repeal or adoption of new bylaws be contained in the notice of such special meeting.If the power to adopt, amend or repeal bylaws is conferred upon the Board by the Company’s Articles of Incorporation, it will not divest or limit the power of the Stockholders to adopt, amend or repeal bylaws. While Save Scio maintains that some or all of the amendments made in the Amended and Restated Bylaws are invalid (please see the section titled “Questions and Answers Relating to This Consent Statement” for a more detailed explanation as to why Save Scio believes some or all of the provisions of the Amended and Restated Bylaws are illegal and/or invalid), it is possible that some or all of the provisions of the Amended and Restated Bylaws may be considered to be legal and valid.That being the case, below is a brief description of the ways in which the Proposed Amended and Restated Bylaws would modify (i) the Bylaws as they existed prior to April 8, 2014 (the “Original Bylaws”), and (ii) the Amended and Restated Bylaws. Ways in Which the Proposed Amended and Restated Bylaws Differ from the Original Bylaws The Proposed Amended and Restated Bylaws: · Update the name of the Company · Add information about the registered agent and places of business · Enable Stockholders to call special meetings by written demand · Increase the quorum for Stockholders’ meetings from two persons to a majority of the outstanding shares entitled to vote · Eliminate provisions that excuse failure to give notice of Stockholders’ meetings · Require directors, in the event directors are not elected at the time designated for the annual Stockholders’ meeting, to cause the election to be held at a special meeting as soon as convenient · Enable Stockholders and directors to waive notice of meetings · Ensure that a chairman is not elected at Stockholders’ meetings with less than a quorum · Specify what business may be conducted at adjourned Stockholders’ meetings · Remove the requirement that proxies be appointed in writing and deposited with the Company · Ensure that stock transfer books do not close after the record date for Stockholder action · Require the Company to furnish lists of Stockholders entitled to vote at each meeting · Allow Stockholders to recover expenses incurred to nominate certain director candidates 12 · Eliminate the chairman’s power to conclusively resolve disputes about eligibility to vote at Stockholders’ meetings · Fix the number of directors at 12 · Require a majority of directors as a quorum for Board meetings · Authorize the Board to fill all director vacancies as necessary between annual meetings · Revise provisions about setting directors’ and officers’ compensation · Clarify when directors are presumed to have assented to corporate action · Revise eligibility and voting rules for committees · Explain the duties of corporate officers and ensure their removal does not prejudice their contract rights · Provide a mechanism to fill officer vacancies · Require officers to reimburse the corporation for certain non-deductible expenses · Provide mandatory and contractually protected indemnification of directors and officers under certain circumstances · Revise provisions regarding indemnity and insurance for directors and similar persons serving other entities · Permit advancement of litigation expenses · Change the procedure for indemnification decisions · Revise provisions regarding share transfers and delete rules governing fractional shares · Eliminate restrictions on borrowing power to give the Company greater flexibility · Preserve Stockholders’ power to adopt, amend or repeal the bylaws and, if such action is taken at a special meeting, require the action to be contained in the notice Ways in Which the Proposed Amended and Restated Bylaws Differ from the Amended and Restated Bylaws The Proposed Amended and Restated Bylaws: · Add information about the registered agent and places of business · Enable Stockholders to call special meetings by written demand · Eliminate provisions that excuse errors in giving notice regarding stockholders’ meetings · Require directors, in the event directors are not elected at the time designated for the annual Stockholders’ meeting, to cause the election to be held at a special meeting as soon as convenient · Permit Stockholders to take action by written consent without the approval of the Board · Eliminate the requirement that proxies be appointed in writing and deposited with the Company and place a three-year limit on proxy effectiveness · Ensure that stock transfer books do not close after the record date for Stockholder action · Protect Stockholders’ notice of adjourned meetings by deleting exceptions to the notice requirement and allowing the Board to set a record date preceding the resolution adopting that record date · Require a majority of shares entitled to vote to approve all Stockholder action · Allow Stockholders to recover expenses incurred to nominate certain director candidates · Lift restrictions on the manner of nominating directors · Eliminate the advance notice procedures for director nominations and Stockholder proposals 13 · Fix the number of directors at 12 · Increase directors’ notice for special meetings from 24 to 72 hours · Clarify when directors are presumed to have assented to corporate action · Revise eligibility and voting rules for committees · Explain the duties of corporate officers · Revise provisions about setting officers’ compensation · Require officers to reimburse the Company for certain non-deductible expenses · Relax restrictions on non-certificated shares · Conform the amounts eligible for indemnification to Nevada law · Change the procedure for indemnification decisions · Remove special amendment procedure for indemnification bylaws · Confirm the Board’s authority to set indemnification amounts for employees and agents · Revise provisions regarding share transfers and delete rules regarding fractional shares · Eliminate restrictions on borrowing power to give the Company greater flexibility · Preserve Stockholders’ power to adopt, amend or repeal the Bylaws and, if such action is taken at a special meeting, requiring the action to be contained in the notice · Delete super-majority approval requirements for certain transactions · Lift restrictions on the forum for adjudication of disputes · Remove provisions that insulate directors and officers from liability for breaches of fiduciary duty Therefore, Proposal No.2 seeks to adopt a resolution to adopt the Proposed Amended and Restated Bylaws as the bylaws of the Company in the following form: RESOLVED, that the Proposed Amended and Restated Bylaws, as described in the accompanying Consent Statement, be, and hereby are, adopted as the bylaws of the Company, effective immediately. WE STRONGLY URGE YOU TO “CONSENT” TO AND USE THE [BLUE] CONSENT CARD TO AUTHORIZE THE RESOLUTION TO ADOPT THE PROPOSED AMENDED AND RESTATED BYLAWS OF THE COMPANY. 14 PROPOSAL NO.3:ELECTION OF DIRECTORS We propose that the Stockholders consent to the election of Ben Wolkowitz, Kristoffer Mack, BernardM. McPheely, Craig Brown, Ronnie Kobrovsky, Lewis Smoak and Michael McMahon as directors of the Company. The Board is currently composed of three directors whose terms expired at the Company’s 2012 annual meeting of Stockholders.Mr. McPheely was a member of the Board from August 13, 2012 until he resigned from the Board on May 13, 2013. Set forth below are the names, ages, business addresses and business experience for the past five years and certain other information for the individuals nominated by Save Scio as the Nominees to stand for election by written consent. This information has been furnished to Save Scio by the Nominees. Except as specifically provided herein, none of the corporations or other organizations in which any Nominee carried on hisprincipal occupations or employment during the past five years is a subsidiary or other affiliate of the Company.In addition, the table below sets forth a brief discussion of the specific experience, qualifications, attributes or skills that led to the conclusion that the Nominee should serve as a director of the Company as of the date of this Consent Statement, in light of the Company’s business and structure. Nominees Name and Age Business Address Principal Occupation or Employment and Public CompanyDirectorships, in Each Case During the Last Five Years Ben Wolkowitz Age 68 32 Dellwood Drive Madison, NJ 07940 Mr.Wolkowitz has had an extensive career in finance and economics. Most recently he headed Madison Financial Technology Partners, a consulting firm that advised technology companies on how to position their products for the financial services industry. Previously he was a Managing Director at Morgan Stanley where he had several assignments in the Fixed Income Division over a sixteen-year career. Initially he set up and ran their financial futures brokerage operation, then ran a significant portion of the Fixed Income sales force. He also was the head of Fixed Income Research and as his last assignment, prior to retiring, he managed a $100 million portfolio of technology companies in which Morgan Stanley had made investments. Prior to joining Morgan Stanley he was with Citicorp where he started and ran their fixed income futures brokerage operation. Before the New York phase of his career Mr.Wolkowitz was with the Board of Governors of the Federal Reserve System where he was in charge of Financial Studies, a department in the Division of Research and Statistics. His team was responsible for analyzing and advising Governors of the Board on financial markets and financial institutions. Mr.Wolkowitz joined the Fed after teaching at Tulane University in the economics department. At that time he was also a consultant to the Urban Institute in Washington,D.C. Mr.Wolkowitz has written and lectured extensively worldwide on both theoretical and applied topics in economics and finance. In addition he co­authored a book, Bank Capital, and has several articles republished in anthologies on financial and economic topics. Mr.Wolkowitz has a BA cum laude from Queens College and a PhD in economics from Brown University. Mr.Wolkowitz is also a Town Council Member, Madison N.J. and a member of the Advisory Board of the Great Swamp Watershed Association. Mr. Wolkowitz headed Madison Financial Technology Partners until December 2011. Mr. Wolkowitz has had no other employment during the past five years. 15 Name and Age Business Address Principal Occupation or Employment and Public CompanyDirectorships, in Each Case During the Last Five Years Mr. Wolkowitz’s extensive high-level regulatory experience and connections in the financial industry led Save Scio to the conclusion that he should serve as a director of the Company. Kristoffer Mack Age 50 515 Madison Avenue Suite 1300 New York, NY 10022 Mr.Mack is a Senior Managing Director and Co-Founder of WaveCrest Securities, LLC, a FINRA registered broker dealer and has held such position since January 2013.Mr.Mack has over 26 years of investment banking experience during which time he has held senior level positions in leverage finance, high yield and debt capital markets with Deutsche Bank, Morgan Stanley, Bankers Trust and Drexel Burnham Lambert. Mr. Mack worked for Deutsche Bank from 1999 to December 2010, where he held the position of Managing Director of the Investment Banking Divisions.From December 2010 to February 2012 Mr. Mack was a Managing Director of Focus Capital.From February 2012 to December 2012 Mr. Mack was not officially employed but engaged in the founding of WaveCrest.Throughout his career, he has executed a broad range of advisory, financing and capital raising assignments on behalf of US and international clients. Prior to founding WaveCrest Securities, Mr.Mack was Senior Managing Director of Focus Capital Group, Inc. from 2010-2012.He also spent 11 years in senior positions at Deutsche Bank. Most recently, he was Managing Director and Global Head of Hedge Fund coverage for Deutsche Bank investment banking department in New York. Prior to leading global hedge fund coverage, Mr.Mack spent 6 years in Tokyo, Japan, where he founded and ran Deutsche Bank’s principal investment, leverage finance, sponsor coverage and real estate finance businesses in the Asia Pacific region with a specific focus on the Chinese and Japanese regions. In addition to these responsibilities, Mr.Mack was a member of the Asia Pacific management committee and he established and managed a $1.5 billion internal investment fund focused on investing in non­performing and under-performing assets in the Japanese and Chinese markets. Mr.Mack has lived, worked and studied in Asia for eight years and has extensive business, political and cultural experience in the region. Mr.Mack holds a BA in International Economics and Japanese language, magna cum laude, from Georgetown University and an MBA from Wharton School of Business. He is a Phi Beta Kappa honors recipient and speaks fluent Japanese. Mr.Mack currently sits on the Boards of Georgetown University and Styleowner, Inc. Mr. Mack’s extensive skills and experience in the financial industry led Save Scio to the conclusion that he should serve as a director of the Company. BernardM. McPheely Age 62 P.O. Box 26509 Greenville, SC 29615 Bern McPheely recently retired in December 2012 as President of Hartness International after more than 35 years of service.A leader in total solutions to the packaging industry, Hartness provides equipment globally to more than 100 countries.From startup and under Bern's guidance, Hartness was profitable every quarter since 16 Name and Age Business Address Principal Occupation or Employment and Public CompanyDirectorships, in Each Case During the Last Five Years 1982. He spearheaded short and long term strategic planning, including four major company-wide transformations to reposition the Hartness value proposition, product portfolio and go-to-market strategy.Bern negotiated and executed the sale of Hartness to ITW (Illinois Tool Works) and was responsible for shepherding the transition from a family owned business to a public company.He has also been responsible for successful synergistic acquisitions.From 2000-2002 Bern was chairman of the PMMI ($6 billion member packaging association) and currently is on the Board of Directors of Dorner Manufacturing Corp. in Hartland Wisconsin.Bern was honored by Start Magazine as one of the top ten "CEO Visionaries Who Ignite Technology" and has briefed President Clinton and cabinet members on the state of US business.Bern previously worked with the US Department of Commerce. A graduate of The Thunderbird Graduate School of International Management, Bern also received his undergraduate degree from Albion College in Albion Michigan. Mr. McPheely was a member of the Board from August 13, 2012 until Mr. McPheely resigned from the Board on May 13, 2013. Mr. McPheely’s past experience as a director of the Company, his business acumen and his potential to connect with investors led Save Scio to the conclusion that he should serve as a director of the Company. Craig Brown Age 63 945 S. Main Street Greenville, SC 29601 Craig Brown has been the President and CEO of Keelers Ridge Associates, a private equity and consulting firm that is engaged in investment and entrepreneurial activities involving sports, technology, and marketing since 2003.He is an active investor and Board member of several companies, including The Baseball Factory, a firm that is the leader in college placement and skill development for high school athletes. Brown is also the President and Co-owner of the Greenville Drive baseball team, the South Atlantic League affiliate of the Boston Red Sox. Brown also led the construction of Fluor Field, the Drive’s award winning stadium in Downtown Greenville.Fluor Field is one of a handful of privately owned stadiums in America and was named Ballpark of the Year upon its debut in 2006.Fluor Field and the Greenville Drive have proven to be catalysts for community engagement and economic growth and development in the region. Prior to founding Keelers Ridge Associates, Mr.Brown spent 23 years as a key executive in the globalization of the advertising industry, most recently as President and Chief Operating Officer of the Bcom3 Group, an advertising and communications services holding company.Over the course of his career in advertising, Mr.Brown was a principal executive in the industry’s three largest and most defining mergers, including the merger of Leo Burnett and The MacManus Group to form Bcom3 and the $4,000,000,000 merger of Bcom3 and the Publicis Groupe.The merger with Bcom3 transformed the Publicis Groupe into one of four firms that dominate the global advertising industry. After the acquisition, Mr.Brown served as an executive of Publicis for 15 months in a transitional capacity and as a director of OBSA Settlement Corporation, an entity formed to monetize the debt consideration received by Bcom3 shareholders in the merger with Publicis. 17 Name and Age Business Address Principal Occupation or Employment and Public CompanyDirectorships, in Each Case During the Last Five Years From 1996 until the formation of Bcom3 in 2000, Mr.Brown served as Vice Chairman, Chief Operating Officer and Chief Financial Officer of The MacManus Group. In those positions, Mr.Brown led The MacManus Group’s successful program of global growth via acquisitions and services diversification.This program resulted in the acquisition and integration of over 100 individual companies across all major global geographies and marketing services disciplines.Mr.Brown also pioneered the use of a shared service organization in the industry through the creation of re:SOURCES, the award-winning shared services organization which provides support services in the areas of finance, information technology and administration to agency operating units in all major markets. Mr.Brown joined D’Arcy MacManus & Masius in 1980 and was named its Corporate Executive Vice President and Chief Financial Officer in 1983.Mr.Brown assumed the role of Chief Financial Officer of DMB&B in 1986—following the merger of Benton & Bowles and D’Arcy MacManus Masius—the industry’s first mega merger. Mr.Brown started his career in 1972 with Arthur Andersen & Co., and served eight years as a certified public accountant after receiving his Bachelor of Arts degree from Michigan State University.Brown is an active alumnus of Michigan State where he currently serves as Chairman of Spartan Innovations an organization devoted to the commercialization of the University’s Intellectual Property.In 2003 the University bestowed upon him the Distinguished Alumnus award, the highest award granted to graduates of MSU. Brown is also a member of the MSU Athletic Director’s Council and is the past Chairman and current Board member of the Michigan State University Research Foundation. Mr.Brown also serves on the Board of Directors of The Partnership at Drugfree.org where he is Board Treasurer, the Hydrocephalus Association, where he is Vice Chairman, and is a founding Board member of MiLB Enterprises which oversees brand marketing for Minor League Baseball. He previously served on the Board of Directors for the USA Ski and Snowboard Team, the Advisory Board of the Eli Broad School of Management at Michigan State University, and “Just Say No, International” where he had a six-year term as the National Board Chairman. Mr.Brown and his wife Vicki have three grown children and live in Naples, Florida and Greenville, South Carolina.Mr.Brown is an active runner and enjoys golf, skiing and all forms of sports. Mr. Brown’s business acumen, his connections in the capital raising industry and his potential to connect with investors led Save Scio to the conclusion that he should serve as a director of the Company. 18 Name and Age Business Address Principal Occupation or Employment and Public CompanyDirectorships, in Each Case During the Last Five Years Ronnie Kobrovsky Age 63 Central Bottling Company PO Box 555 Bnei-Brak 51104 Israel Ronnie Kobrovsky, 63, joined the Central Bottling Company in 1976 and served CBC until 1995 in various capacities, including Production Engineer, Chief Engineer and, from 1985 to 1995, as Deputy General Manager. Mr. Kobrovsky has been President of CBC since 2002. In 1996, Mr.Kobrovsky built and managed International Beer Breweries (“Carlsberg Israel” and “Prigat Israel”) and United Romanian Breweries (Tuborg Romania) serving as Chairman and CEO of both companies. In 1998 he returned to CBC as General Manager, and in 2002 he was appointed President of CBCGroup. Mr.Kobrovsky is a graduate of Tel Aviv University with a degree in Industrial Engineering.In 1994 he received an Executive MBA from the Recanati School of Management at Tel Aviv University. Mr.Kobrovsky has served as Chairman of the Food Industries Association at the Manufacturers’ Association of Israel and has also served as the Chairman of the Manufacturers’ Association. He has served as Chairman and Director of Turk Tuborg Brewing & Malting Inc. since 2008.He is married to Etty; they have three children and five grandchildren. In 2008, Ronnie was awarded the “Lifetime Achievement in Industry Award” by the Chairman of the Israeli Knesset on behalf of the Manufacturers’ Association of Israel, in recognition of his “contribution to Israeli industry, economy and society” and the realization of the vision of turning the Central Bottling Company Group into a thriving group of companies, which sets the tone for the beverage and food markets in 21st century Israel. Mr. Kobrovsky’s business acumen and potential to connect with investors, as well as his connections in the European markets, led Save Scio to the conclusion that he should serve as a director of the Company. Lewis Smoak Age 70 c/o Ogletree, Deakins, Nash, Smoak & Stewart, P.C. P.O. Box 2757 Greenville, SC 29602 Mr.Smoak is a founding partner of Ogletree, Deakins, Nash, Smoak & Stewart, which was founded in 1977. During more than 44 years of representing companies in labor and employment matters, he has personally handled approximately 300 union organizing and decertification campaigns. He has extensive experience in the development and implementation of preventive labor relations programs for clients in all regions of the country. He is among the one percent of U.S. lawyers listed in The Best Lawyers in America, and has also been selected by his peers for inclusion in the ABA’s College of Labor and Employment Lawyers, and Chambers USA Leading Lawyers in America. Mr.Smoak is the author of three comprehensive nationwide labor relations studies in the construction industry. He has served on the Greenville (president) and South Carolina State Chambers of Commerce and currently serves on the State Chamber’s Good Government Committee. He has served since 2002 as a member of South Carolina BIPEC’s Board and its Executive Committee since 2004. 19 Name and Age Business Address Principal Occupation or Employment and Public CompanyDirectorships, in Each Case During the Last Five Years He focuses community efforts on early childhood education issues, including service on United Way’s Success by Six Board, and chairing both Greenville County (2001-2003) and the State of South Carolina’s First Steps for School Readiness Board of Trustees (2003-2013). For his work in early childhood education, he was recognized and received the 2006 Ellis Island Medal of Honor. Mr. Smoak’s legal expertise as a practicing attorney led Save Scio to the conclusion that he should serve as a director of the Company. Michael McMahon Age 63 411 University Ridge Suite D Greenville, SC 29601 Mr.McMahon has been the Chief Executive Officer of the Company since February 2013.He was previously the Company’s Chief Operating Officer from October 2011 to February 2013. Mr.McMahon is a graduate of the University of Cincinnati and has over 30 years of senior management leadership experience.Prior to joining the Company, he served as President of Unique Solutions, a startup systems and project management firm, from 2006 to 2011.He has also held Senior Executive Positions at Fluor Corporation, Jacobs Engineering, and CRSS, Inc., managing the design and construction of over 19 billion dollars of constructed value worldwide, much of it in high technology. Mr. McMahon’s experience and performance as Chief Executive Officer of the Company led Save Scio to the conclusion that he should serve as a director of the Company. The Nominees, if elected by Stockholder consent, would hold office until the 2015 annual meeting of Stockholders or until their respective successors have been duly elected and qualified. Each of the Nominees has consented to being named as a Nominee in this Consent Statement and, if elected, to serving as a director of the Company. The Board currently consists of three directors, the candidates for which will stand for election or re-election at the 2014 Annual Meeting. Save Scio, and the other participants hereunder, through this Consent Statement, are soliciting consents to elect the Nominees to serve as directors on the Board to fill vacancies created by the increase in the size of the Board to 10, pursuant to Proposal No.2, if enacted by Stockholder consent.The Nominees are not running in opposition to the Company’s nominations for directors, if any, at the 2014 Annual Meeting, and at present it is not the intent of Save Scio to remove any of the incumbent members of the Board. If elected, the Nominees would be a majority of the directors and would alone be able to adopt resolutions or otherwise cause the Board to act. Save Scio, and the other participants hereunder, expect the Nominees to be able to actively engage other members of the Board in full discussion of the issues facing the Company and resolve them together. By utilizing their respective experiences and working constructively with other Board members and management, Save Scio believes the Nominees can effect positive change at the Company. Save Scio has determined that Messrs. Wolkowitz, Mack, Brown, McPheely, Kobrovsky and Smoak are “independent” directors, based upon the independence criteria set forth in the corporate governance listing standards of The NASDAQ Stock Market, the exchange that Save Scio selected in order to determine whether the Nominees meet the independence criteria of a national securities exchange, as required by Item 407(a) of Regulation S-K.Mr. McMahon is not considered to be independent under those standards. To Save Scio’s knowledge the Company has no standing audit, compensation or nominating committees, and accordingly the full Board fulfills the functions that would otherwise be filled by such committees.As announced by the Company in a press release filed as an exhibit to a Form 8-K filed with the Commission on April 29, 2014, the Board announced the completions of Committee Charters for the Board’s Audit, Compensation, Nominating and Corporate Governance Committees.As of the date of this Consent Statement, the Board has not announced the appointment of any members of these committees.Messrs. Wolkowitz, Mack, Brown, McPheely, Kobrovsky and Smoak meet the independence criteria applicable to members of such committees as set forth in the corporate governance listing standards of The NASDAQ Stock Market.Mr. McMahon does not meet those criteria. 20 Except for the Voting Agreement (described below), the only commitment each of the Nominees has given to Save Scio, and the only commitment Save Scio has sought from the Nominees, is a promise that he will, if elected, serve as a director, act in the best interests of the Company and its Stockholders and exercise his independent judgment in accordance with his fiduciary duties in all matters that come before the Board. To the extent that the Company proposes to put up for election nominees at the 2014 Annual Meeting, if the 2014 Annual Meeting occurs before enough consents have been received to effect the proposals described in this Consent Statement, Save Scio reserves the right to nominate the Nominees for election as directors at the 2014 Annual Meeting. Save Scio reserves the right to challenge any action by the Company that has, or if consummated would have, the effect of disqualifying any Nominee. For information about potential interests the Nominees may have in the Proposals, please see Annex A of this Consent Statement. Arrangements between Save Scio and the Nominees Except for Messrs. Mack and McPheely, the only commitment each of the Nominees has given to Save Scio, and the only commitment Save Scio has sought from the Nominees, is a promise that he will, if elected, serve as a director, act in the best interests of the Company and its Stockholders and exercise his independent judgment in accordance with his fiduciary duties in all matters that come before the Board.Pursuant to a Group Voting Agreement, dated as of April 14, 2014 (the “Voting Agreement”), by and among the members of Save Scio, including Messrs. Mack and McPheely, each member of Save Scio, including Messrs. Mack and McPheely, agreed to, among other things, (i) jointly deliver a written demand in accordance with the Bylaws to call a special meeting of the Stockholders (the “Special Meeting”), (ii) vote or grant consents for all shares of Common Stock held by such person, including shares acquired after signing the Voting Agreement, either at the Special Meeting, in person or by proxy, or by written consent in lieu of a meeting, in favor of the election of the Nominees, which includes Messrs. Mack and McPheely, (iii) to vote against any action, proposal, transaction or agreement that could reasonably be expected to change in any manner the voting rights of any shares of Common Stock (including any amendments to the Company’s Articles of Incorporation or the Bylaws (other than Proposal Nos. 1 and 2)), (iv) to appoint Mr. McPheely as their proxy and attorney-in-fact to vote or act by written consent during the term of the Voting Agreement their shares of Common Stock in accordance with the Voting Agreement, (v) transfer, sell, offer, exchange, assign, pledge or otherwise dispose of or encumber any of their shares of Common Stock or enter into any contract, option or other agreement with respect to, or consent to, a transfer of any of shares of Common Stock or such person’s voting or economic interest therein, except for certain transfers a condition of which is that the transferee agrees to be bound by the terms and provisions of the Voting Agreement, and (vi) to retain, and not in any way compromise or encumber, the right to vote all shares of Common Stock beneficially owned by such person as of the date of the Special Meeting or grant a consent of such shares in lieu of a meeting. Compensation of the Company’s Directors The Nominees will not receive any compensation from Save Scio to serve as nominees for election and, if elected, as directors of the Company. They will, however, receive whatever compensation the Board has established for directors of the Company unless and until the Board determines to change such compensation.For information regarding the Company’s compensation of directors of the Company, please review the section titled “Executive Compensation” and the Company’s annual report on Form 10-K for the fiscal year ended March 31, 2013 filed with the Commission on June 28, 2013. The Bylaws contain provisions that provide for indemnification of directors, to the fullest extent permitted by law. Except for Mr.McMahon, none of the Nominees, or any associate of any Nominee, has received any cash compensation, cash bonuses, deferred compensation, compensation pursuant to plans or other compensation, from, or in respect of, services rendered on behalf of the Company, that is required to be disclosed pursuant to Item 402 of Regulation S-K or is otherwise subject to any arrangement described in Item 402 of Regulation S-K.Disclosure of Mr. McMahon’s compensation pursuant to Item 402 of Regulation S-K is disclosed in the section titled “Executive Compensation.” 21 Other than Messrs.McPheely and McMahon, none of the Nominees has held any position or office with the Company and no occupation or employment with which the Nominees have been involved during the past five years was carried on with the Company or any corporation or organization that is a parent, subsidiary or other affiliate of the Company. Mr.McMahon is the current CEO of the Company, and has served as such since February 1, 2013, and was the Company’s Chief Operating Officer since October 2011. Mr. McPheely was a member of the Board from August 13, 2012, until he resigned on May 13, 2013. Although Save Scio has no reason to believe that any of the Nominees will be unable or unwilling to serve as directors, if any of the Nominees are not available for election, the persons named on the [BLUE] consent card may designate such other nominee or nominees to be elected to the Board. Each of the Nominees has agreed to be named in this Consent Statement and to serve as a director of the Company, if elected. If elected, each Nominee will hold office until his successor is elected and qualified at Company’s 2015 annual meeting of Stockholders or until their respective successors are duly elected and qualified. It is possible that some, but not all, of the vacancies on the Board created pursuant to Proposal No. 2, if effected, will not be filled. To the extent that not all of the potential vacancies are filled, vacancies will be filled by the Nominee receiving the most number of consents filling the first available vacancy, until all vacancies are filled. If two or more Nominees receive an equal number of consents, the elder of such Nominees will fill the next available vacancy until all vacancies are filled. To the extent that a Nominee is elected by you but such Nominee cannot serve because there is no vacancy, the new Board may propose an amendment to the Bylaws to increase the size of the Board and fill such vacancy, subject to Stockholder approval in accordance with the Bylaws. For more information on the Nominees, please see AnnexA of this Consent Statement. Proposal No.3 provides for the adoption of the resolution in the following form: RESOLVED, that the following persons are elected as the members of the Board effective immediately upon the adoption of this Resolution, and shall serve in such capacities until the next annual meeting of the Stockholders or until their earlier death, resignation or removal or until their respective successors are duly elected and qualified: Ben Wolkowitz Kristoffer Mack BernardM. McPheely Craig Brown Ronnie Kobrovsky Lewis Smoak Michael McMahon WE STRONGLY URGE YOU TO “CONSENT” TO THE ELECTION OF EACH OF BEN WOLKOWITZ, KRISTOFFER MACK, BERNARDM. MCPHEELY, CRAIG BROWN, RONNIE KOBROVSKY, LEWIS SMOAK AND MICHAEL MCMAHON BY COMPLETING, SIGNING, DATING AND RETURNING THE ENCLOSED [BLUE] CONSENT CARD IN THE POSTAGE-PAID ENVELOPE PROVIDED TO YOU WITH THIS CONSENT STATEMENT. IF YOU HAVE SIGNED THE [BLUE] CONSENT CARD AND NO MARKING IS MADE, YOU WILL BE DEEMED TO HAVE GIVEN A DIRECTION TO CONSENT THE SHARES OF COMMON STOCK REPRESENTED BY THE [BLUE] CONSENT CARD FOR THE ELECTION OF EACH OF BEN WOLKOWITZ, KRISTOFFER MACK, BERNARDM. MCPHEELY, CRAIG BROWN, RONNIE KOBROVSKY, LEWIS SMOAK AND MICHAEL MCMAHON. 22 EXECUTIVE COMPENSATION The following table shows the compensation awarded to, earned by or paid to Mr. McMahon, who served as the Company’s chief executive officer during the fiscal year ended March 31, 2014. Other than Mr. McMahon no member of Save Scio or any Nominee served as an executive officer of the Company during the fiscal year ended March 31, 2014. The information below is based, in part, on the Company's public filings. Summary Compensation Table Name and Principal Position Fiscal Year Ended March31, Salary Bonus Option Awards(1) All Other Compensation Total Michael McMahon(2) $ $
